DETAILED ACTION
Re Application number 17239860, this action responds to the amended claims dated 10/04/2022.
At this point, claims 2 and 11 have been cancelled.  Claims 1, 3-4, 6, 8, 10, and 12-13 have been amended.  Claims 1, 3-10, and 12-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner notes Applicant’s amended claims, dated 10/04/2022; in view of the amendments, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casper et al (US 2011/0276806 A1).

Re claim 1, Casper discloses the following:
A method, comprising: receiving, by a first device, a request message sent by the second device, wherein the request message directs the first device to allocate additional memory to a second device (Fig. 2; ¶ 8).  The server 106 (first device) receives a request message from a client device (second device), the message indicating to generate (allocate) a virtual disk (memory) to the client device; since it is newly allocated memory, it is “additional” relative to what was previously allocated to the client device;
the request message carries a size of the additional memory (¶ 6).  The client request (request message) can include customization information such as disk size (size of the additional memory);
and the first device and the second device communicate with each other based on a network protocol (¶ 6).  The server can deliver the virtual disk to the client (communicate) over a network protocol;
dividing a memory of the first device based on the request message; allocating, by the first device, a memory space from the divided memory of the first device in response to the size of the additional memory in the request message (¶ 73 and 77-79).  The virtual disk creator on the server (first device) creates (allocates) a virtual disk (a memory space) from the memory of the server based on the disk size specified by the client (¶ 73).  Allocating only a specified size, rather than all the memory of the server, is “dividing” a memory at the server (first device).  Additionally, storing “virtual hard disks” (plural) at the server means that the memory has been divided into at least 2 virtual disks (¶ 77-79).  Since the virtual disks are created and allocated in response to the request, the memory is “divided” based on the request message;
generating, by the first device, a virtual disk based on the memory space; and (¶ 73).  The virtual disk is created based on the requested amount of disk size;
providing, by the first device, the virtual disk to the second device as the additional memory of the second device (¶ 73).  The created virtual disk is transferred (provided) to the client (second device), thus providing it as the additional memory.

	Re claim 3, Casper discloses the method of claim 1, and further discloses that providing by the first device, of the virtual disk to the second device as the additional memory of the second device further comprises: receiving, by the first device, a disk query command sent by the second device; and reporting, by the first device, the virtual disk to the second device as the additional memory of the second device (¶ 73, 77-78).  The server (first device) receives the virtual disk creation (disk query) command, and in response, it creates the virtual disk and then transmits it to the client (second command), either through actually physically relocating the virtual disk, or providing access information while maintaining it on a remote storage (i.e. the server).  In either case, it has reported the virtual disk to the client as the additional memory of the client.

	Re claim 4, Casper discloses the method of claim 1, and further discloses receiving, by the first device, a disk type query command sent by the second device, wherein the disk type query command is used to query a type of a storage device that generates the virtual disk; and sending, by the first device, indication information to the second device, wherein the indication information indicates that the virtual disk is generated based on a memory space of the divided memory of the first device (¶ 14-15).  The client (second device) sends a virtual disk creation request which includes a disk type specification (disk type query command).  The server (first device) responds to the request when it is able, and transmits the successfully created virtual disk back to the client, thus indicating that the virtual disk is generated based on a memory space of the memory of the first device.

	Re claim 5, Casper discloses the method of claim 1, and further discloses: receiving, by the first device, a virtual disk access request sent by the second device, wherein the virtual disk access request comprises an identifier of the virtual disk; and accessing, by the first device according to the virtual disk access request, the memory space that generates the virtual disk (¶ 76-78).  The client (second device) requests access to the virtual disk via the server; it can be remotely hosted, and accessed based on identifiers.

	Re claims 10 and 12-14, Casper discloses the methods of claims 1 and 3-5 above, respectively; accordingly, it also discloses devices implementing those methods, as in claims 10 and 12-14, respectively (see Casper, ¶ 8).  Furthermore, re claim 10, Casper discloses a memory storing instructions; and a processor coupled to the memory to execute the instructions (¶ 41-42).  The processing unit (processor) is coupled to memory and executes instructions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Brouwer et al (US 9594598 B1).

Re claim 6, Casper discloses the following:
A method, comprising: sending, by a second device, a request message to a first device, wherein the request message directs the first device to allocate additional memory to the second device (Fig. 2; ¶ 8).  The client device (second device) sends a request message to a device (first device), the message indicating to generate (allocate) a virtual disk (memory) to the client device;
the request message carries a size of the additional memory (¶ 6).  The client request (request message) can include customization information such as disk size (size of the memory);
and the first device and the second device communicate with each other based on a network protocol (¶ 6).  The server can deliver the virtual disk to the client (communicate) over a network protocol;
dividing a memory of the first device based on the request message; receiving, by the second device, the virtual disk reported by the first device, wherein the virtual disk is based on a memory space of the memory in the first device (¶ 73 and 77-79).  See claim 1 above.

While Casper does make reference to the client device “mounting” the virtual disk, it does not explicitly disclose mapping the virtual disk to virtual memory.

Brouwer discloses mapping, by the second device, the virtual disk to a virtual memory of the second device (Fig. 2; col. 7, line 59 to col. 8, line 25).  The client (second device) can mount and/or map a virtual volume (virtual disk) to virtual memory.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the virtual disk allocation of Casper to allow the client to map to the virtual disk, as in Brouwer, because it would be applying a known technique to improve a similar method in the same way.  Casper discloses a method of allocating a virtual disk to a client.  Brouwer discloses a similar method of allocating a virtual disk to a client, which has been improved in a similar way to the claimed invention, to allow the client to map the virtual disk.  It would have been obvious to modify the virtual disk allocation of Casper to allow the client to map the virtual disk, as in Brouwer, because it would yield the predictable improvement of allowing the client to access locations in the virtual disk using said mapping.

Re claim 7, Casper and Brouwer disclose the method of claim 6, and Casper further discloses sending, by the second device, a disk query command to the first device, wherein the disk query command directs the first device to report the virtual disk (Fig. 3).  A request for an encrypted virtual disk (disk query command) is sent from the client device (second device) to the server device (first device), and directs the first device to transmit (report) the virtual disk to the client device.

Re claim 8, Casper and Brouwer disclose the method of claim 7, and Casper further discloses sending, by a second device, a disk type query command to the first device, wherein the disk type query command is used to query a type of storage that generates the virtual disk; receiving, by the second device, indication information sent by the first device, wherein the indication information is used to indicate that the virtual disk is generated based on the memory space of the divided memory in the first device; and (¶ 14-15).  The client (second device) sends a virtual disk creation request which includes a disk type specification (disk type query command).  The server (first device) responds to the request when it is able, and transmits the successfully created virtual disk back to the client, thus indicating that the virtual disk is generated based on a memory space of the memory of the first device.

Brouwer further discloses mapping, by the second device, the virtual disk to the virtual memory of the second device after receiving the indication information (Fig. 2; col. 7, line 59 to col. 8, line 25).  The client (second device) can mount and/or map a virtual volume (virtual disk) to virtual memory after it has been created (after the indication information).

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Casper and Brouwer, for the reasons noted in claim 6 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of Brouwer, further in view of Zhe Yang et al (US 2014/0223096 A1).

Re claim 9, Casper and Brouwer disclose the method of claim 6, but do not specifically disclose converting memory requests into virtual disk access requests.

Zhe Yang discloses the following:
generating, by the second device, a memory access request (¶ 47).  The host computing device (second device) generates I/O requests (memory access requests);
when a memory address carried in the memory access request falls within an address range provided by the virtual memory, determining, by the second device in the virtual disk, a logical address corresponding to the memory address (¶ 47).  The memory request may include a range of logical identifiers (address range); a logical address in that range of identifiers is identified;
converting, by the second device, the memory access request into a virtual disk access request, wherein the virtual disk access request comprises an identifier of the virtual disk; and (¶ 47).  The translation module on the host computing device (second device) can convert between virtual and physical/logical addressing; accordingly, a request using virtual addressing is a virtual disk access request;
sending, by the second device, the virtual disk access request to the first device (Fig. 1A; ¶ 47).  The host computing device (second device) sends access requests, including virtual disk access requests, to the primary storage resource and/or host storage (first device).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the virtual disk allocation of Casper (combined with Brouwer) to allow the host/client/user (second device) to convert physical/logical addressing to a virtual addressing, as in Zhe Yang, because it would be applying a similar technique to improve a similar method in the same way.  Casper (combined with Brouwer) discloses a method of allocating a virtual disk from a server to a client.  Zhe Yang also discloses allocating a virtual disk from a storage (first device) to a host (second device), which has been improved in a similar way to the claimed invention, to allow for conversion from physical/logical to virtual.  It would have been obvious to modify the client of Casper (combined with Brouwer) to support address conversion, as in Zhe Yang, because it would yield the predictable improvement of allowing the client to properly address the virtual disk in order to access it.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1, 3-10, and 12-14 dated 10/04/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 6, and 10, Applicant argues that Casper, Brouwer, and Zhe Yang do not disclose a “divided memory”.  More specifically, Applicant argues that the specification (¶ 48) discloses “a device having a rich memory resource divides a part of memory area in a memory of the device, generates a virtual disk based on the part of the memory area, and finally provide the generated virtual disk for a device having a comparatively poor memory resource”.  Applicant further argues that this constitutes a “special definition” to “create a virtual disk and convert the virtual disk back to main memory”, and that Casper “creates a virtual disk based on a real disk, which is not equivalent to creating a virtual disk based on the RAM in the divided memory”.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, it is noted that while the claims are read in view of the specification, limitations from the specification are not read into the claim.  “dividing a memory” is a broad limitation that could be accomplished in any number of ways, and is not limited to any one specific way of performing the dividing that may have been disclosed in the specification.  Second, even assuming, arguendo, that the cited portion (¶ 48) of the specification were to be read into the claims, it does not come anywhere close to providing the “special definition” argued by applicant.  It merely discloses “dividing a part of a memory area” and then “generat[ing] a virtual disk based on the part of the memory area”; in other words, it describes exactly what is being performed in Casper, which creates a virtual disk out of a specified size (part) of memory (¶ 73).  Furthermore, Applicant’s argument that Examiner should interpret the limitation as requiring “converting the virtual disk back to main memory”, and the virtual disk being based on RAM instead of “a real disk” (which Applicant has not defined) is unsupported by either the specification, or the claim language itself, with the claims having notably removed any reference to “main” memory.

Re claims 3-5, 7-9, and 12-14, Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 1, 6, and 10, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 6, and 10 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/04/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132